DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informalities:  
The drawing Figures contain reference numerals that are underlined and lack any associated lead line.  37 CFR 1.84(q) states that “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.”  Since the underlined reference numerals in the Figures do not appear to be indicating a surface or cross-section, it is suggested that lead lines be added to each of these reference numerals.  Please note that 37 CFR 1.84(r) states that lead lines with arrows can be used to designate the entire section towards which it points.  Particular attention is invited to the following reference numerals:
Reference numeral 06 in Figure 2
Reference numeral 06 in Figure 3
Reference numeral 42 in Figure 7
Reference numeral 44 in Figure 9
Reference numeral 44 in Figure 12
Reference numeral 03 in Figure 14
Reference numeral 58 in Figure 15
Reference numeral 03 in Figure 17
Reference numeral 88 in Figure 19
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
	

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The abstract of the disclosure is objected to because it uses the language “The present invention relates to” which is language that should be avoided in an abstract.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 29-43 are objected to because of the following informalities:  
With respect to claim 29, in line 6, it is noted that the claim uses the term “it” which may be ambiguous in meaning.  Therefore it is suggested that the term “it” be deleted and replaced with the structure to which it is referring.  Additionally, in line 19, the term “the drive” has no proper antecedent basis since no drive for the segmented wheel was previously recited in the claims.
With respect to claim 30, to use a less awkward claim format and insure that the claim is further limiting the previously recited drive of the segmented wheel recited in claim 29, it is suggested that the claim be amended to use language such as the following:  --The device according to claim 29, wherein the drive of the segmented wheel comprises a motor provided for driving the rotation of the segmented wheel, the motor being configured as a high-pole,…--
With respect to claims 31, 35, 37-38, 40, and 43, it is noted that each of these claims refers to a “means” but from the context of the claim language, it does not appear that applicant is intending by this language to invoke a means-plus-function interpretation.  However, it is suggested that the claims be amended to remove the reference to the “means” in each of these claims to insure that the claim scope is clear.  
With respect to claim 35 and 38, it is noted that each of these claims uses the term “it” which may be ambiguous in meaning.  Therefore it is suggested that the term “it” in each claim be deleted and replaced with the structure to which it is referring. 
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29-30, 34-36, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Cvacho (US 3,563,170) in view of Egerton et al. (US 2018/0009216 A1).

With respect to claim 30, note Cvacho teaches the provision of an electric motor as the drive for the device in column 13, lines 72-73 but is silent with respect to the particular details of the type of motor providing rotation of the segmented wheel.  However, the use of high-pole or brushless DC motors for driving rotary printing/conveying structures is well known in the art.  Thus, there is no unobviousness in the use of a high-pole or brushless DC motor as recited as it would simply require the obvious substitution of one known electric motor for another to provide better controlled and durable drive for driving the movement of the structures of the device. 
With respect to claim 34, note Cvacho teaches the provision of a coating unit including a coating application roller 38A as shown in Figure 1B and described in column 7, lines 22-27.  Furthermore, note Egerton et al. teach the provision of a coating unit 60 including a coating application roller (Fig. 1), wherein the coating unit is driven by a dedicated drive.  See, in particular, paragraph [0023] of Egerton et al.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Cvacho with an independently driven coating roller as taught by Egerton et al., as it would require the obvious substitution of one known coating unit 
With respect to claims 35-36, note Cvacho as modified by Egerton et al. render obvious the device operating so as to rotate the hollow body by engagement with the coating application roller driven by its dedicated drive.
With respect to claims 40-41, note Cvacho teaches a rotatable transfer member 40 for accepting hollow bodies that have been printed on by the printing blankets and the speed of the transfer member is dependent upon the rotation of the conveyor wheel (at least to some extent).  Although the device of Cvacho does not appear to be a wheel per se, the use of a transfer wheel for accepting hollow bodies that have been printed on by the printing blankets and which can be individually driven by a dedicated drive is well known in the art, as exemplified by the wheel and drive of Egerton et al. as shown in Figure 1 and described in paragraphs [0020] and [0024].  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Cvacho with an independently driven transfer wheel as taught by Egerton et al. as it would require the obvious substitution of one known transfer structure for another to allow for easier service, maintenance, or repair of the device by allowing for separate control/movement/adjustment of the different parts of the machine.       
With respect to claim 42, note Cvacho teaches a conveyor system 173 for conveying the printed hollow bodies provided downstream of the transfer member 40, as shown in Figure 13 and described in column 11, lines 12-20.  Again, although Cvacho does not specifically teach a dedicated drive for the conveyor system, note that the use of independent drives in controlling 
With respect to claim 43, note Egerton et al. teach a central control unit for controlling all the drives of a hollow body printing device and adjustment of the drives being made via a control console is well known in the art.  See, for example, paragraphs [0026]-[0031] of Egerton et al.   

Claims 31-33 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Cvacho (US 3,563,170) in view of Egerton et al. (US 2018/0009216 A1) as applied to claims 29-30, 34-36, and 40-43 above, and further in view of Uithoven (US 4,821,638).
With respect to claim 31, Cvacho as modified by Egerton et al. teach a device as recited with the exception of including an acceleration belt for rotating the hollow body held on one of the holding devices of the mandrel wheel. Uithoven teach a device for printing on hollow bodies including a mandrel wheel 4 including holding devices 5 for holding the hollow bodies 2  and an acceleration belt 34 for rotating each hollow body held on one of the holding devices.  See, in particular, Figure 1, column 3, lines 45-54, and column 4, lines 45-53 of Uithoven.  In 
With respect to claims 32-33, again note that Egerton et al. teach the provision of dedicated drives for various structures in a hollow body printing device is well known in the art.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide independent drives for any of the various structure of the hollow body printing device of Cvacho as modified by Egerton et al. and Uithoven to allow for easier service, maintenance, or repair of the device by allowing for separate control/movement/adjustment of the different parts of the machine.     
With respect to claim 37, Cvacho as modified by Egerton et al. teach a device as recited with the exception of including a deceleration belt for decelerating rotation of the hollow body held on one of the holding devices of the mandrel wheel.  Uithoven teach a device for printing on hollow bodies including a mandrel wheel 4 including holding devices 5 for holding the hollow bodies 2 and a deceleration belt 37 for braking rotation of each hollow body held on one of the holding devices.  See, in particular, Figure 1, column 3, lines 45-54, and column 4, lines 54-59 of Uithoven.  In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide a deceleration belt as taught by Uithoven in the device of Cvacho and Egerton et al. to provide better controlled rotation of the hollow bodies on the holding devices and allow for easier removal and conveyance of the hollow bodies to the downstream conveying member.   
With respect to claims 38-39, again note that Egerton et al. teach the provision of dedicated drives for various structures in a hollow body printing device is well known in the art.  .     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zurick (US 3,521,554) and Urban (US 3,996,851) each teach a hollow body printing device having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
September 10, 2021